
	
		IV
		111th CONGRESS
		1st Session
		S. CON. RES. 18
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 23, 2009
			Referred to the 
			 Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of World
		  Malaria Day, and reaffirming United States leadership and support for efforts
		  to combat malaria.
	
	
		Whereas
			 April 25 of each year is recognized internationally as World Malaria Day and in
			 the United States as Malaria Awareness Day;
		Whereas
			 despite malaria being completely preventable and treatable and the fact that
			 malaria was eliminated in the United States over 50 years ago, more than 40
			 percent of the world’s population is still at risk of contracting
			 malaria;
		Whereas
			 according to the World Health Organization, nearly 1,000,000 people die from
			 malaria each year, the vast majority of whom are children under the age of 5 in
			 Africa;
		Whereas
			 malaria greatly affects child health, with a child dying from malaria roughly
			 every 30 seconds and nearly 3,000 children dying from malaria every day;
		Whereas
			 malaria poses great risks to maternal health, causing complications during
			 delivery, anemia, and low birth weights, with estimates by the Center for
			 Disease Control and Prevention that malaria infection causes 400,000 cases of
			 severe maternal anemia and from 75,000 to 200,000 infant deaths annually in
			 sub-Saharan Africa;
		Whereas
			 HIV infection increases the risk and severity of malarial illness, and malaria
			 increases the viral load in HIV-positive people, which can lead to increased
			 transmission of HIV and more rapid disease progression, with substantial public
			 health implications;
		Whereas
			 in malarial regions, many people are co-infected with malaria and one or more
			 of the neglected tropical diseases (NTDs) such as hookworm and schistosomiasis,
			 which causes a pronounced exacerbation of anemia and several adverse health
			 consequences;
		Whereas
			 the malnutrition and chronic illness that result from childhood malaria leads
			 to increased absenteeism in school and perpetuates cycles of poverty;
		Whereas
			 an estimated 90 percent of deaths from malaria occur in Africa, and the Roll
			 Back Malaria Partnership estimates that malaria costs countries in Africa
			 $12,000,000,000 in lost economic productivity each year;
		Whereas
			 the World Health Organization estimates that malaria accounts for 40 percent of
			 healthcare expenditures in high-burden countries, demonstrating that effective,
			 long-term malaria control is inextricably linked to the strength of health
			 systems;
		Whereas
			 heightened efforts over recent years to prevent and treat malaria are currently
			 saving lives;
		Whereas
			 the progress and funding to control malaria has increased ten-fold since 2000,
			 in large part due to funding under the President’s Malaria Initiative (a United
			 States Government initiative designed to cut malaria deaths in half in target
			 countries in sub-Saharan Africa), the Global Fund to Fight AIDS, Tuberculosis
			 and Malaria, the World Bank, and new financing by other donors;
		Whereas
			 the President’s Malaria Initiative has purchased almost 13,000,000
			 artemisinin-based combination therapies (ACT), protected over 17,000,000 people
			 through spraying campaigns, and distributed over 6,000,000 insecticide-treated
			 bed nets, the Global Fund to Fight AIDS, Tuberculosis and Malaria has
			 distributed 70,000,000 bed nets to protect families from malaria and provided
			 74,000,000 malaria patients with ACTs, and the World Bank’s Booster Program is
			 scheduled to commit approximately $500,000,000 in International Development
			 Association funds for malaria control in Africa;
		Whereas
			 public and private partners are developing effective and affordable drugs to
			 treat malaria, with more than 23 types of malaria vaccines in
			 development;
		Whereas
			 according to the Centers for Disease Control and Prevention, vector control, or
			 the prevention of malaria transmission via anopheles mosquitoes, which includes
			 a combination of methods such as insecticide-treated bed nets, indoor residual
			 spraying, and source reduction (larval control), has been shown to reduce
			 severe morbidity and mortality due to malaria in endemic regions;
		Whereas
			 the impact of malaria efforts have been documented in numerous regions, such as
			 in Zanzibar, where malaria prevalence among children shrank from 20 percent to
			 less than 1 percent between 2005 and 2007, and in Rwanda, where malaria cases
			 and deaths appeared to decline rapidly after a large-scale distribution of bed
			 nets and malaria treatments in 2006; and
		Whereas
			 a malaria-free future will rely on consistent international, national, and
			 local leadership and a comprehensive approach addressing the range of health,
			 development, and economic challenges facing developing countries: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of Malaria
			 Awareness Day, including the achievable target of ending malaria deaths by
			 2015;
			(2)calls upon the people of the United States
			 to observe Malaria Awareness Day with appropriate programs, ceremonies, and
			 activities to raise awareness and support to save the lives of those affected
			 by malaria;
			(3)reaffirms the goals and commitments to
			 combat malaria in the Tom Lantos and Henry J. Hyde United States Global
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of
			 2008 (Public Law 110–293);
			(4)commends the progress made by anti-malaria
			 programs, including the President’s Malaria Initiative and the Global Fund to
			 Fight AIDS, Tuberculosis, and Malaria;
			(5)reaffirms United States support for and
			 contribution toward the achievement of the targets set by the Roll Back Malaria
			 Partnership Global Malaria Action plan;
			(6)encourages fellow donor nations to maintain
			 their support and honor their funding commitments for malaria programs
			 worldwide;
			(7)urges greater integration of United States
			 and international health programs targeting malaria, HIV/AIDS, tuberculosis,
			 neglected tropical diseases, and basic child and maternal health; and
			(8)commits to continued United States
			 leadership in efforts to reduce global malaria deaths, especially through
			 strengthening health care systems that can deliver effective, safe,
			 high-quality interventions when and where they are needed and assure access to
			 reliable health information and effective disease surveillance.
			
	
		
			Passed the Senate
			 April 22, 2009.
			Nancy Erickson,
			Secretary
		
	
